Citation Nr: 0208121	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right foot 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran had active air service from May 1977 to May 1981.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) which, inter alia, 
denied service connection for low back and right foot 
disabilities.  In December 2001, the veteran testified at a 
Board hearing at the RO.


FINDING OF FACT

A low back or right foot disability was not clinically 
evident during the veteran's active service or for many years 
thereafter, and the most probative evidence of record 
indicates that any current low back and right foot disability 
are not causally related to or aggravated by any service-
connected disability.


CONCLUSION OF LAW

Low back and right knee disabilities were not incurred in or 
aggravated by the veteran's active air service, nor are such 
disabilities causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  
Moreover, as set forth below, the RO has completely developed 
the record; thus, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records.  The claims folder also 
includes a record of the veteran's post-service medical 
treatment.  He was also afforded a VA medical examination and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter after reviewing the 
veteran's claim folder.  Based on the facts of this case, 
therefore, the Board concludes that there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in January 
1978, he sustained an avulsion fracture of the right great 
toe after a vacuum cleaner was dropped on it.  In October 
1980, he sought treatment for residuals of an injury to the 
left knee.  X-ray examination was negative.  The assessment 
was possible tear or strain of the anterior cruciate 
ligament.  He was treated with physical therapy between 
November 1980 and March 1981.  The service medical records 
are negative for any complaint or abnormal clinical finding 
pertaining to the low back or right foot.  

In May 1981, the veteran submitted a claim of service 
connection for a left knee disability.  His application was 
silent for any notation of a low back or right foot 
disability.  His claim was denied by August 1981 decision due 
to his failure to prosecute the claim.  

By October 1981 rating decision, the RO granted the veteran 
service connection for his left knee sprain, assigning it a 
noncompensable evaluation.  

In September 1988, he again submitted a claim relative to his 
left knee disability.  That application was also silent for 
any notation of a low back or right foot disability.  

On VA medical examination in January 1988, the veteran 
reported a history of a left knee injury in service.  On 
examination, his right foot was normal with normal range of 
motion of the joints of the right foot.  There was no 
effusion, deformity, or tenderness noted.  X-ray examination 
showed a minimal hallux valgus deformity of the first right 
toe with very minimal arthritic changes.  The veteran had no 
complaint pertaining to the right foot.  The examination 
report is also negative for any complaint or finding 
pertaining to the low back.  The diagnosis was residuals of 
left knee injury with mild instability.  

By March 1989 decision, the RO granted an increased rating to 
10 percent for the veteran's residuals of left knee sprain 
with instability.  The RO also granted service connection for 
residuals of a fracture of the right great toe and assigned 
it a zero percent disability rating.  

In February 1998, the veteran submitted a claim for, inter 
alia, increased rating for his left knee disability.  His 
application was silent for notations of a low back or right 
foot disability.  

In support of his claim, he submitted private clinical 
records, dated from December 1991 to February 1998.  In 
pertinent part, these records show that the veteran had left 
knee surgery in September 1992 to repair the anterior 
cruciate ligament and a lateral meniscal tear.  On September 
1993 physical examination, he walked without a limp and his 
left knee exhibited full range of motion.  The assessment was 
status post anterior cruciate reconstruction with partial 
lateral meniscectomy with mild residual instability, 
asymptomatic.  In February 1998, the veteran sought treatment 
for symptoms of "giving way" in the left knee.  On 
examination, the veteran had a normal gait.  X-ray 
examination showed mild degenerative changes in the left 
knee.  The assessment was anterior cruciate ligament tear in 
the left knee and physical therapy was scheduled.  The 
clinical records submitted by the veteran are negative for 
any notation of a low back or right foot disability.  

On VA medical examination in August 1998, the veteran 
reported that he had injured his left knee in service.  He 
indicated that his pain and dysfunction progressed in 
severity and he underwent surgery in 1993.  About two years 
thereafter, he indicated that he had a recurrence of left 
knee instability.  He reported that his left knee gave way 
about once every three months.  The diagnosis was status 
postoperative reconstruction of the left knee with recurrence 
of instability.  The examination report is negative for 
complaint or finding as to the low back or right foot 
abnormality.

By January 1999 rating decision, the RO increased the rating 
for the veteran's left knee disability to 30 percent.  

In December 1999, the veteran submitted a claim of service 
connection for low back and right foot disabilities, claiming 
that such conditions were secondary to his service-connected 
left knee disability.  He also requested an increased rating 
for his left knee disability.  

Private clinical records show that in September 1990, the 
veteran complained of low back pain.  He denied a history of 
injury, but attributed his symptoms to sitting on a stool.  
The treating physician gave the veteran a note indicating 
that he had a low back strain and should avoid heavy lifting 
or prolonged sitting or standing for the next three days.  X-
ray examination of the lumbar spine in May 1999 was 
interpreted as showing a mild concave deformity of the 
vertebral body end plates at the lower lumbar levels and mild 
degenerative disc disease at L4-5.  In November 1999, a 
podiatrist indicated that the veteran exhibited signs of 
plantar fasciitis and calcaneal heel spurs, causing pain in 
the feet and lower legs.  Biomechanical orthotics were 
recommended.  

In November 1999, K. Steinke, D.O., indicated that the 
veteran suffered from several conditions, including a left 
knee disability, chronic lumbar strain and degenerative 
arthritis, as well as plantar fasciitis of the right foot.  
He noted that the veteran had sustained on-the-job injuries 
to the low back in November 1989, September 1990, and July 
1992.  He indicated that as a result of his various physical 
ailments, the veteran was not capable of performing his job 
in the postal service.  (At that time, Dr. Steinke did not 
attribute the veteran's low back and right foot disorders to 
his left knee disability.)  

Magnetic resonance imaging in January 2000 showed an 
eccentric disc protrusion at L4-5 associated with 
degenerative disc disease.  

In February 2000, Dr. Steinke stated "[p]lease be assured 
that [the veteran] has hip and foot pain as a result of his 
knee injury."  

In March 2000, Dr. Steinke stated that the veteran had 
related to him a history that he had injured his left knee in 
service and thereafter had surgery to repair a torn anterior 
cruciate ligament.  He indicated that the surgery "did not 
hold" and the veteran now suffered from an unstable knee.  
Dr. Steinke indicated that the veteran's unstable knee "has 
contributed to additional problems."  Specifically, he noted 
the change in the veteran's gait had placed additional stress 
on his back and right foot which had contributed to the 
development of degenerative changes and plantar fasciitis.  

On VA medical examination in October 2000, the veteran 
reported that he had a heel spur on the right which caused 
pain while standing.  Otherwise, he indicated that he had no 
symptoms in the right foot at all.  As to his low back, he 
indicated that his symptoms had begun in 1990, with no 
injury.  He stated that he had started working at the post 
office doing heavy lifting about a year prior to the onset of 
his pain.  On objective examination, the right foot and heel 
exhibited no deformity, tenderness, or swelling.  There were 
low back complaints of pain on motion.  The examiner 
indicated that any right heel spur would "certainly" not be 
related to the veteran's service-connected left knee 
disability.  He also indicated that there was no relationship 
between any right foot condition and the left knee 
disability.  With regard to the low back, the examiner 
indicated that the condition was not related to the left knee 
disability, as opposed to his history of heavy lifting at the 
post office.  

In December 2001, the veteran testified at a hearing at the 
RO that he injured his left knee in service, and he stated 
that he underwent reconstructive surgery in 1992.  
Thereafter, however, he indicated that he continued to have 
instability and was unable to participate in sports 
activities.  He reported that he began to have back pain 
around 1989.  He indicated that his pain was originally 
attributed to back spasms, but a recent MRI revealed a 
bulging disc as the cause of his pain.  Regarding his plantar 
fasciitis, he indicated that he had foot pain which he 
believed was related to his left knee disability.  He also 
stated that he had retired on disability from the post office 
due to physical ailments, including low back, left knee, and 
right foot pain.  He indicated that because of his 
disabilities, he was no longer to perform his duties there, 
which consisted of heavy lifting.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals (Court) has held that where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 1991 
& Supp. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

Initially, the Board notes that the record in this case 
contains no evidence, nor has the veteran contended, that his 
claimed low back and right foot disabilities were incurred in 
service.  In that regard, the service medical records are 
entirely negative for any complaint or findings of low back 
or right foot disability such as plantar fasciitis.  In 
addition, there is no medical evidence of any such disorder 
in the first post-service year or for many years thereafter.  
Moreover, the record contains no indication of a link between 
any current low back or right foot disorder and the veteran's 
active service or any incident therein.  

Based on the evidence set forth above, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for low back and right foot disabilities 
on a direct or presumptive basis.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.307, 3.309.  

However, the basis of the veteran's claim is that he 
currently has a low back disability (degenerative disc 
disease) and a right foot disorder (plantar fasciitis) which 
were caused or aggravated by his service-connected left knee 
disorder.  As noted above, if the evidence establishes a 
causal relationship between the veteran's current 
disabilities and his service-connected left knee 
disabilities, secondary service connection may be established 
under 38 C.F.R. § 3.310; see also Allen, supra.

In this case, it is clear that conflicting opinions have been 
provided regarding the claimed relationship between the 
veteran's low back and right foot disorders and his service-
connected left knee disorder.  As indicated above, Dr. 
Steinke, the veteran's private treatment provider, has 
indicated that the unstable left knee caused an altered gait 
which, in turn, placed additional stress on the veteran's 
back and right foot which then contributed to the development 
of low back degenerative changes, as well as plantar 
fasciitis.  

On the other hand, the record contains an October 2000 VA 
medical opinion to the effect that the veteran's current low 
back disability and any right foot disability are not related 
to his service-connected left knee disorder.  

In light of the conflicting medical opinion of record, the 
Board must engage in weighing the probative value of the 
various medical evidence.  In considering the opinion from 
Dr. Steinke, the Board notes that there is no indication that 
he had access to the medical records in the veteran's claims 
folder to aid him in rendering the opinion.  Dissimilarly, 
the October 2000 VA medical report and opinion expressly 
state that the examiner actually reviewed the veteran's claim 
folder.  In support thereof, the examination report contains 
specific references to pertinent material in the claims 
folder.  The Board finds, therefore, that the October 2000 VA 
medical opinion is of greater probative value than the 
medical opinion from Dr. Steinke.  The actual medical records 
contained in the claims folder, showing the original nature 
of the veteran's in-service left knee injury and the specific 
treatment he received thereafter, are undoubtedly critical to 
rendering an informed medical opinion in this case.  Cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (discussing the 
probative value of an account filtered through a layman's 
sensibilities).  

In that regard, the Board has considered the veteran's 
assertions that the opinion from Dr. Steinke should be 
afforded more probative value than the opinion of the VA 
medical examiner, solely on the basis that Dr. Steinke has 
been treating him for several years.  However, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  Guerrieri, supra; see also Winsett v. West, 
11 Vet. App. 420 (1998).  Thus, the Board declines to assign 
greater probative weight to Dr. Steinke's opinion on this 
basis.  

It is also noted that the veteran himself has submitted 
statements asserting his lay opinion that his current right 
foot and low back disabilities are causally related to his 
service-connected left knee disability.  However, as the 
record reveals that he is a layman without demonstrated 
substantive training or experience in the medical field, his 
assertions do not amount to competent medical evidence, and 
as a result, such lay opinions are of little or no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the Board finds that low back and right foot 
disorders were not clinically evident during the veteran's 
active service or within the first post-service year, nor are 
such disabilities causally related to his service or any 
incident therein, nor are they casually related to or 
aggravated by any service-connected disability, including a 
left knee disability.  Thus, the claims of service connection 
for low back and right foot disabilities must be denied.  The 
benefit of the doubt doctrine is not for application here as 
the weight of the evidence is against the claim.  


ORDER

Entitlement to service connection for a low back and right 
foot disability is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

